Title: From Thomas Jefferson to Littleton Waller Tazewell, 13 March 1825
From: Jefferson, Thomas
To: Tazewell, Littleton Waller


Dear Sir
Monto
Mar. 13. 25.
I was very thankful to you for your lre of the 1st inst. the information it conveyed was very anxiously looked for. without that fund our situation was disadvantageous in the extreme and indeed very mortifying: with that, I think we can, in the course of the year, provide our institution with all it’s necessary appendages  & apparatus as respectably and competently  as is any one in the Union. on the subject of a Professor of Moral philosophy, mentioned in your letter, mr  George Tucker, one of our late members of Congress,  been appointed to that chair in early winter. he did not immediately accept formally however till the end of the session of Congress. he is now with me, and only goes home to settle his affairs for removal. The Professors from Europe have been most judiciously selected. they give us extreme satisfaction,  as to their science, zeal correct character and accomodating disposns. . a month of almost incessant rain, and roads which have stopped the running of the stages have occasioned our students to  get in but slowly. we hear of many on the road, unable to get along at all so that we  cannot yet conjecture  what may be the number for this first year. The Professors however have organised their schools and begun their lecturing to their students. they are a very fine parcel of young men, but so defectively prepared, that we have been obliged, for the present year, to relax   in our laws of reception.  I pray you to be assured of my friendly & respectful esteem.Th: J.
   Thus, Dear Sir, a plan  which while I lived in Washn I suggested to you in a letter of Jan.5.05  in answer to one of Dec.24.04 from yourself then a member of our legislature, and  contemplating such an instn and you named Charlottesville as the place, has, after an interval of 20. years been finally accomplished.
